 1

 2

 3                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 4                                   AT SEATTLE

 5      WEDI CORP.,

 6                           Plaintiff,

 7          v.                                            C15-671 TSZ
        BRIAN WRIGHT; HYDRO-BLOK                          ORDER
 8
        USA LLC; and HYDROBLOK
        INTERNATIONAL LTD.,
 9
                             Defendants.
10
        SOUND PRODUCT SALES L.L.C.,
11
                             Counterclaimant,
12
            v.
13
        WEDI CORP.,
14
                             Counter-Defendant.
15
            Having conducted a telephonic conference on December 5, 2019, at which
16
     Daniel Becka, Justin Kanter, and Paul Fogarty appeared on behalf of plaintiff wedi Corp.,
17
     and Brian McMahon and John Whitaker appeared on behalf of defendants Brian Wright,
18
     Hydro-Blok USA LLC, and Hydroblok International Ltd., as well as counterclaimant
19
     Sound Product Sales L.L.C., the Court enters the following Order.
20
            As a result of the parties’ settlement, the claims asserted by wedi Corp. (“wedi”)
21
     against (i) Hydroblok International Ltd. (“H-International”) for tortious interference with
22
     contract and (ii) Wright, Hydro-Blok USA LLC (“Hydro-Blok”), and H-International for
23

     ORDER - 1
 1 tortious interference with prospective advantage are DISMISSED with prejudice and

 2 without costs. The counterclaim for tortious interference with prospective advantage

 3 asserted by Wright, Hydro-Blok, and Sound Product Sales L.L.C. against wedi is also

 4 DISMISSED with prejudice and without costs.

 5             The trial date of January 6, 2020, the pretrial conference set for December 12,

 6 2019, and all remaining deadlines are STRICKEN.

 7             The Court finds no just reason for delay, see Fed. R. Civ. P. 54(b), and the Clerk is

 8 DIRECTED to enter partial judgment consistent with the Order entered June 18, 2019,

 9 docket no. 260, and the Minute Orders entered July 10, 2019, docket no. 263, and

10 September 19, 2019, docket no. 266. 1 The Clerk is further DIRECTED to send a copy of

11 this Order and the Partial Judgment to all counsel of record and to CLOSE this case.

12             IT IS SO ORDERED.

13             Dated this 6th day of December, 2019.

14

15                                                            A
                                                              Thomas S. Zilly
16
                                                              United States District Judge
17

18

19

20

21
     1
         As to such Partial Judgment, wedi has retained the right to appeal the Court’s rulings concerning
22 wedi’s false advertising claims under Section 43(a) of the Lanham Act and Washington’s Consumer
     Protection Act, RCW 19.86.020.
23

     ORDER - 2
